DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, regarding the 112B rejections have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments regarding the 102 rejection of Huang have been fully considered but they are not persuasive. Applicant’s arguments are based upon the new amendment that Huang fails to disclose a “rounded, immovable protrusion”.  However, the applicant contradicts this argument by stating that the protrusion of Huang is part of the locking mechanism and can be locked in place.  This locking in place would satisfy the “immovable” requirement.  Applicant further argues that the pawl and lever are not protrusions.  First, this argument is made moot by the Applicant’s statement that “the pawl and lever are not a protrusion, but merely a system of components within the overall structure that extend outward when unlocked”, which clearly meets the definition of the word protrude – “to jut out from the surrounding surface or context” (https://www.merriam-webster.com/dictionary/protrude).  Furthermore, even in the locked position, it can be seen the 30 and 31 jut out of the basic handle structure.  Regarding the other Huang arguments, the Examiner notes that the arguments are based upon features that are not claimed.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Bunting, Applicant argues that “Bunting does not disclose an immovable protrusion extending from a distal end of a handle toward the object intended to be gripped. Rather, Bunting discloses a lobe. The lobe extends away from the object, as shown below”.  The Examiner notes that 1) The requirement that the protrusion extend towards the object does not exist in the claims.  However, if it did, the Examiner would give a 112A written description rejection, as the specification does not contain this limitation (the closest limitation is that the handle have a proximal end extending toward the object [0037]).  Further, the Examiner would unleash a drawing objection, as despite the mocked up drawing submitted by the Applicant, it is clear that the protrusion (and the mocked up arrow) do not actually point towards the object (if the arrow were extended, it would never intersect the object, and as such does not point “toward” the object).  Second, as the lobe of Bunting is an integral part of the handle, it is immovable in the same fashion as the protrusion of the current application is immovable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1, the limitation “means … for attaching”.
Claim 1, the limitation “means … for pressing”.
Claim 1, the limitation “means … of fixing”

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the –
Protrusion made of a different material, as stated in [0045] as being seen in figures 2a and 2b, “The rounded protrusion can be formed integrally with the handle, as is shown in Figs. 1 and 2. Alternatively, however, it can be made of a different material than the handle, such as metal or rubber, as shown in Figs. 2A and 2B.”;
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Election/Restrictions
Newly submitted claim 13 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 13 claims a protrusion integrally formed with the handle.  However, the Non-Final action examined the device with the protrusion made of either rubber or metal (claims 5-7).  According to the specification, [0045], “The rounded protrusion can be formed integrally with the handle, as is shown in Figs. 1 and 2. Alternatively, however, it can be made of a different material than the handle, such as metal or rubber, as shown in Figs. 2A and 2B.”  As such, it is clear that these are two separate embodiments, and the applicant has received an action on the merits for a non-integral protrusion.  The Examiner would note that this species election was not previously discovered by the Examiner as Figures 2a and 2b do not appear in the drawing submission, and as such the Examiner did not realize that there was 2 species.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 13 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Huang, (US 6,427,561).

Regarding claim 1, Huang discloses; “A wrench device (Fig. 4, Strap wrench) for firmly gripping an object (Fig. 4, object 5), said device comprising: 
(a) an elongate, flexible member (Fig. 4, Strap 20) having a first end and a second end, said flexible member being configured to grip the object; 
(b) an elongate handle (Fig. 4, handle 11) having a proximal end, a distal end, a face side, back side, left side and right side, said handle being configured to be held in a user's right hand with said proximal end extending toward said object to be gripped, said proximal end having means adjacent said right side for attaching said first end of the flexible member (Fig. 4, opening 12 and head/latch 21) and an opening (Fig. 4, aperture 121) adjacent said left side for passage of the flexible member, 
(Fig. 4 clearly shows the loop) that can surround and grip the object, and extends further along said left side of the handle toward said distal end; and 
wherein the handle includes a rounded, immovable protrusion  (Fig. 4, pawl 30 and lever 31 – see response to arguments section above, in which the Examiner highlights the Applicant’s admission the the pwl and lever are capable of being locked in place, thus immovable) extending from the proximal end  (see Figs. 2-4), adjacent said opening and on a side thereof opposite to the flexible member attachment means  (see Figs. 2-4), for pressing the flexible member against the object to prevent slippage of the loop with respect to the object when the handle is rotated clockwise, whereby the rounded protrusion serves as a means of fixing the flexible member in place and preventing slippage of the loop with respect to the object (see Columns 2 and 3 of Huang for a complete description of how the pawl and the strap function)”.  

Regarding claim 2, Huang discloses the device of claim 1.  It further discloses; “the flexible member is a substantially flat strap (Fig. 4, Strap 20) and wherein said opening is a slit (Fig. 4, aperture 121) which accommodates said strap and wherein said opening is configured in a shape that is substantially identical to the strap (as can be seen in the figures, both the strap and the opening are in a rectangular shape)”.  

Regarding claim 4, Huang discloses the device of claim 1.  It further discloses; “the rounded protrusion is an elongate hump (Fig. 4, pawl 30 and lever 31) that extends from the face side to the back side of the handle”.  

Regarding claim 8, Huang discloses the device of claim 1.  It further discloses; “a guide member (Fig. 4, teeth 32) affixed to the handle and extending outward therefrom on the left side thereof, for retaining the flexible member in close proximity to the handle”.  

Regarding claims 10-12, Huang anticipates the device of claim 1, 2, 4 and 8.  Therefore, under MPEP 2112.02, Process Claims [R-07.2015], the method of claims 10-12 are also anticipated, and therefore rejected.  “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”.  

Claims 1, 2, 4, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bunting, (US 2,181,012).

Regarding claim 1, Bunting discloses; “A wrench device (Figs. 1-4, adjustable wrench) for firmly gripping an object (Figs. 1-4, pipe 23), said device comprising: 

(a) an elongate, flexible member (Figs. 1-4, tape 20) having a first end and a second end, said flexible member being configured to grip the object; 
(b) an elongate handle (Figs. 1-4, body 10) having a proximal end, a distal end, a face side, back side, left side and right side, said handle being configured to be held in a user's right hand with said proximal end extending toward said object to be gripped, said proximal end having means adjacent said right side for attaching said first end of the flexible member (Figs. 1-4, anchor 21) and an opening (Figs. 1-4, see aperture through which tape passes) adjacent said left side for passage of the flexible member, 
wherein said flexible member extends through said opening, thereby forming a loop (Figs. 1-4 clearly shows the loop) that can surround and grip the object, and extends further along said left side of the handle toward said distal end; and 
wherein the handle includes a rounded, immovable (the lobe is integral to the handle, and is therefore immovable) protrusion (Figs. 1-4, curvilinear lobe 13) extending from the proximal end, adjacent said opening and on a side thereof opposite to the flexible member attachment means, for pressing the flexible member against the object to prevent slippage of the loop with respect to the object when the handle is rotated clockwise, whereby the rounded protrusion serves as a means of fixing the flexible member in place and preventing slippage of the loop with respect to the object (page 1 of the disclosure details how the wrench functions and meets these limitations)”.  

Regarding claim 2, Bunting discloses the device of claim 1.  It further discloses; “the flexible member is a substantially flat strap (Figs. 1-4, tape 20) and wherein said opening is a slit (Figs. 1-4, see aperture through which tape passes) which accommodates said strap and wherein said opening is configured in a shape that is substantially identical to the strap (as can be seen in the figures, the slit is similar in both width (Fig. 10) as well as height (Fig. 8 shows the slit being just high enough for the strap to pass through when the teeth of the strap are interlocked upon itself)”.  

Regarding claim 4, Bunting discloses the device of claim 1.  It further discloses; “the rounded protrusion is an elongate hump (Figs. 1-4, curvilinear lobe 13) that extends from the face side to the back side of the handle”.  

Regarding claim 8, Bunting discloses the device of claim 1.  It further discloses; “a guide member (Fig. 1-4, pinion 17) affixed to the handle and extending outward therefrom on the left side thereof, for retaining the flexible member in close proximity to the handle”.  

Regarding claims 10-12, Bunting anticipates the device of claim 1, 2, 4 and 8.  Therefore, under MPEP 2112.02, Process Claims [R-07.2015], the method of claims 10-12 are also anticipated, and therefore rejected.  “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-7, and 9 are rejected under 35 U.S.C. 103 as being obvious by Huang, (US 6,427,561) and/or Bunting, (US 2,181,012).

Regarding claim 3, Huang and/or Bunting discloses the claimed invention except for disclosing a rubber strap surface. Official Notice is taken that strap wrenches utilize rubber straps, and that this is a conventional or well-known feature of strap wrenches. Therefore, it would have been obvious to a person having ordinary skill in the art to utilize a rubber surface on the strap to prevent slippage.

Regarding claim 5, Huang and/or Bunting discloses the claimed invention except for disclosing the material of the handle and the protrusion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the appropriate materials, since it has been held to be within the general skill of a worker in 

Regarding claim 6, Huang and/or Bunting discloses the claimed invention except for disclosing the material of the protrusion, specifically metal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the appropriate materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, the fact that claim 7 utilizes a different material for the protrusion indicates that applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 7, Huang and/or Bunting discloses the claimed invention except for disclosing the material of the protrusion, specifically metal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the appropriate materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, the fact that claim 6 utilizes a different material for the protrusion indicates that applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 9, Huang and/or Bunting discloses the claimed invention except for disclosing the material of the guide, specifically metal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the appropriate materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraph [0046], applicant has not disclosed any criticality for the claimed limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731